—Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered March 24, 1993, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As a part of his plea bargain, the defendant waived his *420right to appellate review of the issues raised. Accordingly, the judgment is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Lawrence, J. P., O’Brien, Copertino and Friedmann, JJ., concur.